Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bobby R. Knox appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Knox v. Davis, No. 5:11-ct-03266-F, 2012 WL 6212636 (E.D.N.C. Dec. 13, 2012). We deny Knox’s motions for a protective order/injunetive relief and his motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.